Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on April 27, 2020 & August 27, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-11, 17-18 & 20-23 are rejected 35 U.S.C. 103 as obvious over Stephenson et al. (Pub. No.: US 2006/0220118 A1) in view of Kang et al. (Pub. No. : US 2017/0200823 A1).
Regarding Claim 1, Stephenson et al.  discloses a method for making a semiconductor device comprising:					forming spaced apart first and second doped regions in a substrate (Par. 0032; Fig. 1- first doped regions comprising 23 & 27; second doped regions comprising 22 & 26);		forming a superlattice extending between the first and second doped regions to constrain dopant therein (Par. 0038-0039; Figs. 1-2 – superlattice 25);						the superlattice comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion, and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions (Par. 0038-0039; Figs. 1-2 – superlattice 25; a plurality of stacked groups of layers 45a to 45n, each group of layers comprising a plurality of stacked base semiconductor monolayers 46, defining a base semiconductor portion, and at least one non-semiconductor monolayer 50 constrained within a crystal lattice of adjacent base semiconductor portions); and												forming a gate overlying the asymmetric channel (Par. 0034-0035; Fig. 1 – gate 36).		Stephenson et al. does not disclose							         the first doped region being larger than the second doped region to define an asymmetric channel therebetween.												However, Kang et al. teaches							        the first doped region being larger than the second doped region to define an asymmetric channel 
	Regarding Claim 2, modified Stephenson et al., as applied to claim 1, discloses 	                    the method wherein the first region comprises a drain region, and the second region comprises a source region (Stephenson et al. - Par. 0032; Fig. 1).
Regarding Claim 4, modified Stephenson et al., as applied to claim 1, discloses 	                    the method wherein the asymmetric channel is at least partially within the superlattice (Stephenson et al. - Par. 0014).
Regarding Claim 5, modified Stephenson et al., as applied to claim 1, discloses 	                    the method further comprising forming a punch through stop implant in the substrate beneath the asymmetric channel (Stephenson et al. - Par. 0033; Fig. 1 – punch through stop implant 29).
Regarding Claim 6, modified Stephenson et al., as applied to claim 1, discloses 	                    the method wherein the first and second doped regions have a first conductivity type (Kang et al. - Par. 0103-0107; Fig. 5); and 								Kang et al. - Par. 0103-0107; Fig. 5 – well 1210).
Regarding Claim 7, modified Stephenson et al., as applied to claim 6, discloses 	                    the method wherein the first doped region extends laterally beneath the gate beyond a center of the asymmetric channel (Kang et al. - Fig. 5).
Regarding Claim 8, modified Stephenson et al., as applied to claim 1, discloses 	                    the method wherein forming the gate comprises forming a gate dielectric overlying the superlattice, and forming a gate electrode overlying the gate dielectric layer (Stephenson et al. - Par. 0035, Fig. 1 – gate dielectric 37, gate electrode 36).
Regarding Claim 9, modified Stephenson et al., as applied to claim 1, discloses 	                    the method further comprising forming sidewall spacers on the substrate laterally adjacent the gate (Stephenson et al. - Par. 0035, Fig. 1 – sidewall spacers 40).
Regarding Claim 10, modified Stephenson et al., as applied to claim 1, discloses 	                    the method wherein the base semiconductor monolayers comprise silicon monolayers (Stephenson et al. - Par. 0039).
Regarding Claim 11, modified Stephenson et al., as applied to claim 1, discloses 	                    the method wherein the at least one non-semiconductor monolayer comprises oxygen (Stephenson et al. - Par. 0039).
Regarding Claim 17, Stephenson et al. discloses a method for making a semiconductor device comprising:					forming spaced apart first and second doped regions in a substrate (Par. 0032; Fig. 1- first doped regions comprising 23 & 27 & second doped regions comprising 22 & 26);		forming a superlattice extending between the first and second doped regions to constrain dopant therein (Par. 0038-0039; Figs. 1-2 – superlattice 25);						the superlattice comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base silicon monolayers defining a base silicon portion, and at least one oxygen monolayer constrained within a crystal lattice of adjacent base silicon portions (Par. 0038-0039; Figs. 1-2 – superlattice 25; a plurality of stacked groups of layers 45a to 45n, each group of layers comprising a plurality of stacked base silicon monolayers 46, defining a base silicon portion, and at least one oxygen monolayer 50 constrained within a crystal lattice of adjacent base semiconductor portions); and									forming a gate overlying the asymmetric channel (Par. 0034-0035; Fig. 1 – gate 36).		Stephenson et al., as applied to claim 1, does not disclose				         the first doped region being larger than the second doped region to define an asymmetric channel therebetween.												However, Kang et al. teaches							        the first doped region being larger than the second doped region to define an asymmetric channel therebetween (Par. 0103-0105, Fig. 5 – first doped region comprising drift region 1220 & drain region portion 1420; second doped region comprising region 1410 – this prior art teaches high voltage devices can be formed by making the first doped region larger than the second doped region to define an asymmetric channel therebetween).						
Regarding Claim 18, modified Stephenson et al., as applied to claim 17, discloses 	                    the method wherein the first region comprises a drain region, and the second region comprises a source region (Stephenson et al. - Par. 0032; Fig. 1).
Regarding Claim 20, modified Stephenson et al., as applied to claim 17, discloses 	                    the method wherein the asymmetric channel is at least partially within the superlattice (Stephenson et al. - Par. 0014).
Regarding Claim 21, modified Stephenson et al., as applied to claim 17, discloses 	                    the method further comprising forming a punch through stop implant in the substrate beneath the asymmetric channel (Stephenson et al. - Par. 0033; Fig. 1 – punch through stop implant 29).
Regarding Claim 22, modified Stephenson et al., as applied to claim 17, discloses 	                    the method wherein the first and second doped regions have a first conductivity type (Kang et al. - Par. 0103-0107; Fig. 5); and 									further comprising forming a well implant constrained within the substrate by the superlattice adjacent the second doped region and having a second conductivity type different than the first conductivity type (Kang et al. - Par. 0103-0107; Fig. 5 – well 1210).
Regarding Claim 23, modified Stephenson et al., as applied to claim 22, discloses 	                    the method wherein the first doped region extends laterally beneath the gate beyond a center of the asymmetric channel (Kang et al. - Fig. 5).


Claims 3 & 19 are rejected 35 U.S.C. 103 as obvious over Stephenson et al. (Pub. No.: US 2006/0220118 A1) and Kang et al. (Pub. No. : US 2017/0200823 A1), as applied to claim 1 and claim 17, further in view of Rao (Pub. No. : US 2007/0063186 A1).

Regarding Claim 3, modified Stephenson et al., as applied to claim 1, does not explicitly disclose											the method wherein forming the superlattice comprise forming the superlattice overlying at least part of the first doped region.										However, Rao teaches							       	         the method wherein forming the superlattice comprise forming the superlattice overlying at least part of the first doped region (Par. 0029-0030, Fig. 1 – superlattice 25, first doped region 23 & second doped region 22).										It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Rao to adapt the method wherein forming the superlattice of Stephenson et al. comprise forming the superlattice overlying at least part of the first doped region in order to reduce current flowing vertically.
Regarding Claim 19, modified Stephenson et al., as applied to claim 17, does not explicitly disclose											the method wherein the forming the superlattice comprise forming the superlattice overlying at least part of the first doped region.								However, Rao teaches							       	         the method wherein the forming the superlattice comprise forming the superlattice overlying at least part of the first doped region (Par. 0029-0030, Fig. 1 – superlattice 25, first doped region 23 & second doped region 22).										It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Rao to adapt the method wherein the forming the superlattice of Stephenson et al. comprise forming the superlattice overlying at least part of the first doped region in order to reduce current flowing vertically.

Claims 12 & 14-16 are rejected 35 U.S.C. 103 as obvious over Kang et al. (Pub. No. : US 2017/0200823 A1) in view of Stephenson et al. (Pub. No.: US 2006/0220118 A1).
Regarding Claim 12, Kang et al. discloses a method for making a semiconductor device comprising:					forming spaced apart doped source and drain regions in a substrate, the source and drain regions having a first conductivity type, and the drain region being larger than the source region to define an asymmetric channel therebetween (Par. 0103-0105, Fig. 5 – first doped region comprising drift region 1220 & drain region portion 1420; second doped region comprising region 1410; the source and drain regions having a first conductivity type is implied);			forming a well implant within the substrate adjacent the source region and having a second conductivity type different than the first conductivity type (Par. 0103-0105, Fig. 5 –well 1210);	and										Kang et al. does not disclose				         				         forming a superlattice extending between the source and drain regions to constrain dopant in the source and drain regions and in the well implant; and 						the superlattice comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion, and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions..									However, Stephenson et al. teaches							        forming a superlattice extending between the source and drain regions to constrain dopant in the source and drain regions and in the well implant (Par. 0038-0039; Figs. 1-2 – superlattice 25); and 													the superlattice comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion, and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions (Par. 0038-0039; Figs. 1-2 – superlattice 25; a plurality of stacked groups of layers 45a to 45n, each group of layers comprising a plurality of stacked base semiconductor monolayers 46, defining a base semiconductor portion, and at least one non-semiconductor monolayer 50 constrained within a crystal lattice of adjacent base semiconductor portions).												It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Stephenson et al. to adapt a method for making a semiconductor device comprising: forming a superlattice extending between the source and drain 
Regarding Claim 14, modified Kang et al., as applied to claim 12, discloses 	                    the method wherein the asymmetric channel is at least partially within the superlattice (Stephenson et al. - Par. 0014).
Regarding Claim 15, modified Kang et al., as applied to claim 12, discloses 	                    the method further comprising forming a punch through stop implant in the substrate beneath the asymmetric channel (Stephenson et al. - Par. 0033; Fig. 1 – punch through stop implant 29).
Regarding Claim 16, modified Kang et al., as applied to claim 12, discloses 	                    the method wherein the drain region extends laterally beneath the gate beyond a center of the asymmetric channel (Kang et al. - Fig. 5).


Claim 13 is rejected 35 U.S.C. 103 as obvious over Kang et al. (Pub. No. : US 2017/0200823 A1) and Stephenson et al. (Pub. No.: US 2006/0220118 A1), as applied to claim 12, further in view of Rao (Pub. No. : US 2007/0063186 A1).
Regarding Claim 13, modified Kang et al., as applied to claim 12, does not explicitly disclose											       	the method wherein forming the superlattice comprise forming the superlattice overlying at least part of the drain region.										However, Rao teaches							       	         the method wherein forming the superlattice comprise forming the superlattice overlying at least part of the drain region (Par. 0029-0030, Fig. 1 – superlattice 25, first doped region 23 & second doped region 22).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Rao to adapt the method wherein forming the superlattice of Kang et al. comprise forming the superlattice overlying at least part of the drain region in order to reduce current flowing vertically.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

01/13/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812